Stroud v Alix Homes, LLC (2021 NY Slip Op 07463)





Stroud v Alix Homes, LLC


2021 NY Slip Op 07463


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, AND CURRAN, JJ.


1154 CA 20-01293

[*1]KYSEAN STROUD, PLAINTIFF-APPELLANT,
vALIX HOMES, LLC, ET AL., DEFENDANTS, AND JANICE ALIX, DEFENDANT-RESPONDENT. 


DOLCE FIRM, BUFFALO (ANNE M. WHEELER OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (KEVIN J. KRUPPA OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered September 29, 2020. The order, among other things, granted the cross motion of defendant Janice Alix for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court